Citation Nr: 1523800	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD, assigning a 50 percent rating from August 1, 2011, the date of receipt of the claim, and denied service connection for bilateral hearing loss and tinnitus.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence shows that the Veteran is unemployed, and in his January 2014 statement, he raised the issue of a TDIU.  Thus, the TDIU request is part of his claim for increased rating currently before the Board and must be adjudicated.

Below, the Board adjudicates the service connection claim for right ear hearing loss.  However, the service connection claim for left ear hearing loss, the increased rating claim for PTSD, and TDIU issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hearing loss disability in the right ear, as defined by VA regulation, has not been shown since the filing of the claim and during the pendency of this appeal.

2.  The Veteran is diagnosed with tinnitus that had its onset during combat service in Vietnam.

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154 (b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.
In this decision, the Board grants service connection for tinnitus, which represents a complete grant of the benefits sought with respect to that disability.

As to the service connection claim for right ear hearing loss, pre-adjudicatory letters were sent to the Veteran in December 2011 and May 2012, and those letters fully satisfied VCAA notice requirements in that they apprised him of the information and evidence necessary to substantiate a claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The December 2011 letter informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.  

VA also made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA and private records, and statements provided by the Veteran in support of the claim.  VA afforded him an adequate July 2012 VA audiology examination to determine the nature and etiology of any current hearing loss disability and tinnitus.  As will be discussed below, the Veteran's audiometric results do not show that he meets the criteria to establish that he has a hearing loss disability in his right ear for VA purposes, and as already indicated, the Board grants service connection for tinnitus.

The Veteran has not identified, nor does the record otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

II.  Pertinent Laws and Regulations Governing Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). 

As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Certain chronic diseases, such as sensorineural hearing loss and tinnitus, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).   Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Service Connection Claim for Right Ear Hearing Loss

The Veteran asserts that he has hearing loss which is related to combat noise exposure.  As indicated above, the Board herein adjudicates the service connection claim for right ear hearing loss and remands the service connection claim for left ear hearing loss.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In July 2012, VA afforded the Veteran an audiology examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
30
LEFT
20
20
20
50
60

Speech recognition score was 94 percent in the right ear, and 96 percent in the left ear.  The examiner stated that the Veteran did not meet the criteria for a hearing loss disability in the right ear.

Initially, the Board notes that the most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In this case, a current hearing loss disability for VA purposes is not shown in the Veteran's right ear.  As noted above, a hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385, and the July 2012 VA audiometry findings did not produce findings that meet the above-stated regulatory definition of a hearing loss disability in the right ear.  There are no other audiometric findings in the claims file dated since the Veteran filed his claim in August 2011.

As the record does not demonstrate that the Veteran has right ear hearing loss within VA standards since the filing of the claim, there is no valid claim of service connection for right ear hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In concluding so, the Board recognizes that the Veteran is competent to report his hearing difficulty; however, his statements are not competent to establish that he has a right ear hearing loss disability which by regulation must be shown by official audiometry.  The preponderance of the evidence is therefore against the service connection claim for a right ear hearing loss disability.


B.  Tinnitus

The Veteran maintains that he currently has tinnitus secondary to combat noise exposure.  The July 2012 VA audiology examination report reflects that he was exposed to excessive noise from mortars, bombs, and artillery during service.  In his October 2012 notice of disagreement, he stated that he was also exposed to daily noise in service from his personal weapon, other outgoing gunfire, and incoming gunfire noise in connection with his military duties as a light weapons infantryman.  In his January 2014 statement, the Veteran indicated that he has experienced ringing in his ears since his combat tour.

Based on the evidence of record, the Veteran currently has tinnitus, which is a diagnosis capable of lay observation.  See also, July 2012 VA audiology examination report.

The Veteran's DD Forms-214 and 215 reflect that he was stationed in Vietnam from August 1970 to August 1971.  His military occupational specialty was an infantry indirect fire crewman.  The DD Forms also show that his military education included light weapons infantryman training.  His military service decorations and medals include the National Defense Service Medal (NDSM), Army Commendation Medal (ARCOM),the Expert Badge with the M-16, SPS M-14, Bronze Star Medal/Vietnam Service Medal with Two Bronze Service Stars, Republic of Vietnam Campaign Medal with '60' Device, the Republic of Vietnam Gallantry Cross with Palm, Sharpshooter Marksmanship Badge with Rifle, Expert Marksmanship Badge with Grenade, and the Marksman Marksmanship Badge for Automatic Rifle, Pistol, and Mortar.  Although these awards are not conclusive proof of combat, the Board notes that the Gallantry Cross Medal with Palm Unit Citation Badge, in particular, is indicative, but not determinative of, combat service.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  

Nonetheless, on review of the record, the Board finds that he likely engaged in combat during his Vietnam service.  Indeed, he has consistently reported in his statements and to medical professionals that he had combat service in Vietnam.  In addition, his service personnel records, as noted, show he completed light weapons infantryman training and received the Marksmanship Badge with automatic rifle, pistol, and mortar.  Moreover, the July 2012 VA psychologist who diagnosed him with PTSD also determined that such disability is likely the result of his combat history and fear of hostile military or terrorist activity.  Accordingly, with resolution of all doubt in the Veteran's favor, the Board concludes that he engaged in combat, and was likely exposed to acoustic trauma given that such exposure is consistent with the circumstances, conditions and hardships of combat service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.

With regard to etiology, a July 2012 VA audiologist determined that the Veteran's tinnitus is less likely as not the result of acoustic trauma during service.  However, the Board finds this opinion inadequate because it was improperly based on a lack of evidence of tinnitus problems at service separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  In addition, the VA audiologist indicated that the Veteran had a history of civilian noise exposure.  However, upon further review, the Board observes that the Veteran denied post-service occupational noise exposure, and although he admitted to some post-service recreational noise exposure, he reportedly used hearing protection.  Moreover, any post-service noise exposure does not negate the conceded acoustic trauma in service.  For these reasons, this July 2012 VA opinion as it relates to tinnitus is not only inadequate, but contains little to no probative value.

At any rate, the Veteran is both competent and credible to report ringing in his ears since his combat tour, and the evidence is not sufficient to rebut the presumption that his tinnitus became manifest during his combat service.  See Reeves, supra.  

Given the current medical diagnosis of tinnitus, his in-service, combat-related acoustic trauma, and the credible history of tinnitus since combat service, the Board concludes that the Veteran's tinnitus had its onset in service.  Accordingly, the service connection claim is granted. 

ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.




REMAND

Remand is necessary prior to analyzing the merits of the service connection claim for left ear hearing loss, the increased rating claim for PTSD, and the TDIU request.  

With regard to the service connection claim for left ear hearing loss, a July 2012 VA audiologist determined that it is less likely as not caused by, or a result of, military noise exposure.  The examiner reasoned that the Veteran's hearing was within normal limits with no hearing complaints of, and upon separation a normal whisper test was documented with no hearing complaints.  Because the Board finds this reasoning inadequate, an addendum is needed to clarify the etiology of the currently diagnosed left ear hearing loss disability.

The Board also finds that an additional VA examination is necessary to assess the current nature and severity of the Veteran's service-connected PTSD.  VA afforded him a mental health examination in July 2012, at which time he was diagnosed with PTSD as secondary to his military service, and assigned a GAF score of 47.  The RO determined that the Veteran's PTSD was productive of reduced reliability and productively by assigning the initial 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130, DC 9411 (2014).

In his October 2012 notice of disagreement, the Veteran stated that his psychiatrist felt that his PTSD had worsened.  In support of his claim, he submitted a December 2012 Disability Questionnaire Report (DBQ) authored by his private psychiatrist, Dr. Liss.  According to this report, Dr. Liss determined that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, which is indicative of a higher rating of 70 percent under Diagnostic Code 9411.  Also, Dr. Liss assigned a lower GAF score of 35.  

Subsequently however, in November 2013, a VA psychologist had an opportunity to review the Veteran's claims file and determined that the Veteran's PTSD had neither improved nor significantly worsened since his July 2012 examination.  

Lastly, in December 2013 correspondence, Dr. Liss indicated that the Veteran presented with severe PTSD symptoms and an even lower GAF score of 30.  

Given the conflicting evidence regarding the severity of the Veteran's PTSD, as reflected above, and the evidence suggesting a worsening of his PTSD since his last VA examination in July 2012, an updated VA examination should be afforded to him.  The TDIU issue is intertwined with the increased rating claim for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding VA medical evidence with the claims file, schedule the Veteran for a VA mental health examination to determine the current 
extent and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.   All necessary tests should be conducted. 

Although a complete review of the record is imperative, attention is called to the following:

*A July 2012 VA PTSD examination report.

*A December 2012 DBQ report completed by a private psychiatrist, Dr. J. Liss.

*A November 2013 VA report indicating no worsening of the Veteran's PTSD since the July 2012 VA examination.

*A December 2013 letter authored by Dr. Liss in which he indicates that the Veteran's PTSD symptoms are increasing and are now considered severe; a GAF score of 30 was assigned.

After examining the Veteran and reviewing the claims file, the examiner is asked to address the following:

a).  Identify the nature, frequency and severity of the Veteran's service-connected PTSD, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  A current Global Assessment of Functioning (GAF) scale score should be provided.

b).  Specifically address Dr. Liss's December 2012 assessment that the Veteran has depression and anxiety associated with his PTSD.

c).  Identify any functional impairment associated with the Veteran's service-connected PTSD, including what kind of employment limitations that might result, if any.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

2.  Forward the Veteran's claims file to a VA examiner, preferably an otolaryngologist or ENT for the purpose of obtaining an addendum as to the nature and etiology of the current LEFT EAR hearing loss disability.  The need for the Veteran to be re-examined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After review the record and examining and interviewing the Veteran, the examiner is asked to respond to the following:

a.  Specifically address whether the Veteran's claimed in-service incidents of daily exposure to loud noise from his personal weapons, incoming and outgoing fire, mortars, bombs, and artillery, without ear protection, could result in or aggravate his current left ear hearing loss. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006).  - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise.  

A complete rationale for any opinion expressed should be included in the examination report.

3.  Upon completion of the above, readjudicate entitlement to service connection for left ear hearing loss, and entitlement to increased rating for PTSD, and adjudicate the derivative TDIU request.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


